Citation Nr: 0315584	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to depleted 
uranium and/or environmental toxins.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 until 
September 1984, and from August 1989 until July 1993, 
including service in the Persian Gulf War, in the Southwest 
Asia theater of operations.  She died in March 2001 at the 
age of 43.  The appellant is the father of the deceased 
veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2001 
rating decision of the Regional Office (RO) in Manchester, 
New Hampshire, that denied service connection for the cause 
of the veteran's death.  

The appellant was afforded a personal hearing at the RO in 
February 2002; the transcript of which is of record.


REMAND

The appellant, the veteran's surviving father (as well as the 
veteran prior to her demise), contends that her death was 
caused by exposure to low-level doses of radiation from 
depleted uranium, and/or a variety of environmental toxins 
while serving on active duty in the Gulf War Zone.  The Board 
observes that military data and other unofficial reports, as 
well as the veteran's detailed personal statements in the 
record and other subsidiary documentation indicate that she 
was in all probability exposed to depleted uranium in her 
duties which included salvaging parts from enemy tanks, 
repairing damaged tanks, and generally being in the vicinity 
of such hardware.

A review of the record reveals that the veteran underwent 
histology studies following surgeries at the Wentworth-
Douglas Hospital, Dover, New Hampshire in December 1997 (D97-
8761), January 1998 (D98-3850), and a biopsy in January 1999 
(D99-3307) upon which diagnoses of metastatic adenocarcinoma 
(Krukenberg Tumor) were based.  The Board notes that there is 
medical opinion of record which supports a relationship 
between the development of the veteran's cancer and exposure 
to depleted uranium (August 2000), as well as other authority 
which discounts that proposition (November 2002).  Under the 
circumstances, the Board is unable to determine the etiology 
of the malignancy from which the veteran died, and is of the 
opinion that more comprehensive and exacting development is 
required in this case for additional medical opinion.  The 
Board points out if the medical evidence of record is 
insufficient, VA is free to supplement the record by seeking 
an advisory opinion to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify a claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  The 
Board finds that, on remand, the RO should also consider 
whether any additional development is warranted pursuant to 
the VCAA.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who treated the 
veteran for her terminal malignancy.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies, if not 
already of record.

2.  The RO should contact the 
Wentworth-Douglass Hospital, 789 
Central Avenue, Dover, New Hampshire, 
03820, and request and associate with 
the claims folder all tissue blocks and 
slides from histology specimens 
(Accession numbers D97-8761, D98-3450, 
and D99-3307) obtained during the 
course of the veteran's hospitalization 
and treatment between 1997 and 1999.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If not, corrective action must be 
undertaken.  See 38 C.F.R. § 4.2 (2002). 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

5.  A supplemental statement of the case 
(SSOC) should be issued only if new 
evidence, other than the pathological 
materials, is obtained.  If a 
supplemental statement of the case is 
issued, the appellant and his 
representative should be afforded a 
reasonable period to respond.  If only 
pathological materials are obtained, no 
SSOC is required.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  

No action is required of the appellant unless notified.  The 
purpose of this remand is to obtain clarifying information 
and to ensure due process of law.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




